ON PETITION FOR REHEARING
The appellee August Becker, in his petition for rehearing, contends that the appellant has presented no question in this appeal by reason of appellant's alleged failure to comply with Rule 2-17.
While we do not approve the form of the brief in its entirety, we are of the opinion that a good faith effort has been made by appellant's counsel to prepare the brief in conformity with 8.  the rules and requirements of this court so that under the rules and with full consideration thereof, this court is able to understand the questions presented in *Page 642 
this appeal and that the brief of the appellant is therefore sufficient for a determination of this appeal on its merits.Aetna Life Ins. Co., Hartford Conn. v. Nicol (1949), 119 Ind App. 441, 86 N.E.2d 311; Bryan v. Yoder, et al. (1947),225 Ind. 57, 71 N.E.2d 474.
The appellee's, August Becker's, petition for rehearing is denied.
NOTE. — Petition for Rehearing reported in 87 N.E.2d 885. *Page 643